Filed 8/19/20 P. v. Olmsted CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                           B304364

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. BA479260)
         v.

ADRIAN JAMES OLMSTED,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Michael Garcia, Judge. Appeal dismissed.

      Kiran Prasad, under appointment by the Court of Appeal,
for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                    ——————————
       We review this appeal pursuant to People v. Wende (1979)
25 Cal.3d 436.
       On November 5, 2019, a jury found appellant guilty of
assault with a deadly weapon, to wit, a dumbbell, in violation of
Penal Code section 245, subdivision (a)(1). On December 20,
2019, the trial court sentenced appellant to formal probation for a
period of three years and he was conditionally released to the
AADAP residential treatment program. On January 11, 2020,
appellant was discharged from the residential treatment
program. On January 22, 2020, the trial court revoked probation
and issued a no bail bench warrant, which it held until January
31, 2020. On January 31, 2020, the trial court released the hold
because appellant had failed to appear without sufficient excuse.
       At trial, the People proved their case with the testimony of
the victim and his supervisor; the 911 call the victim made on the
night of the assault; and a dark and very brief video of the
assault. On June 30 2019, at around 10:00 p.m., the victim, a
security guard at the Farmer’s Market, was walking from the bus
stop on Fairfax to his place of employment. When he got off the
bus, he noticed a man, later identified as appellant, on the
sidewalk looking at him. The victim began to walk towards his
office and appellant followed him, at one point saying, “You
remember me? You called the police on me.”
       The victim responded that appellant must be mistaken. At
that point, appellant hit the victim with a black dumbbell on his
right shoulder. The victim fell to the ground and screamed for
help while appellant kicked and punched him. Passersby chased
appellant away.




                                 2
        The victim’s supervisor, Elliott Cabrera, testified that at
around 6:30 p.m. on the day of the assault, he had seen appellant
at the Farmer’s Market carrying a dumbbell. When Cabrera
later learned the victim had been assaulted by a man with a
dumbbell, Cabrera notified the police of his observations. Four
days after the assault, appellant was arrested when he was seen
in the Farmer’s Market area.
        Olmstead filed a timely notice of appeal.
        We appointed counsel to represent Olmstead on appeal.
After examining the record, counsel filed an opening brief raising
no issues and asking this court to review the record
independently as required by People v. Wende. Counsel also
declared under penalty of perjury that he had been unable to
advise his client of the nature of the brief and of his right to file a
supplemental brief because Olmstead was released from the
AADAP residential treatment center on January 11, 2020 and
counsel does not have a more recent address for him. Appellant
is still subject to the warrant for his arrest issued on January 31,
2020. For the same reason, we are similarly unable to advise
Olmstead of his right to file a supplemental brief raising issues or
contentions he wishes us to consider.
        We have examined the entire record and are satisfied that
Olmstead’s counsel has fully complied with his responsibilities
and that no arguable issues exist. (People v. Wende, supra,
25 Cal.3d at p. 441.)
        More importantly, a reviewing court possesses the inherent
power to dismiss an appeal by a party who has refused to comply
with the orders of the trial court. (People v. Kubby (2002)
97 Cal.App.4th 619, 622.) In keeping with this principle, it has
long been the rule in California that a court may dismiss the




                                  3
appeal of a fugitive from justice. (People v Puluc-Sique (2010)
182 Cal.App.4th 894, 897.) Here the trial court revoked
appellant’s probation after his discharge from the residential
drug treatment program and issued a bench warrant for his
arrest. He has not appeared to date. Appellant is not entitled to
invoke his appellate rights while at the same time flaunting his
obligations under the trial court’s order of probation.

                        DISPOSITION
      The appeal is dismissed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    STRATTON, J.

We concur:




             BIGELOW, P. J.




             WILEY, J.




                                4